Citation Nr: 0803955	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant and the veteran had a deemed valid 
marriage for Department of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1972 to May 1977.  
The veteran died in May 2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Atlanta, Georgia, Regional 
Office (RO).  In July 2007, the veteran testified at a Travel 
Board hearing.  


FINDINGS OF FACT

1.  The veteran was married to M.P. from January 1970 to 
September 1970 when they divorced.  

2.  The veteran and R.B. married in March 1975 and divorced 
in February 1977.  

3.  The veteran and J.W. entered in a marriage in July 1977.

4.  The appellant was married to J.K in the 1960's; the 
marriage ended in divorce.  

5.  The appellant entered into a common law marriage with 
J.S.S. in June 1969; they separated in February 1977; 
although the State court in Georgia indicated that a divorce 
was filed in March 1977, a final divorce decree was not 
entered.  

6.  In May 1985, the Muscogee Superior Court awarded 
temporary child support to the appellant from J.S.S.; it was 
noted that they had been separated since 1977 and it was 
unclear if they were divorced.  

7.  In June 1986, the appellant obtained a divorce from 
J.S.S.

8.  In December 1986, J.W., indicated that she was never 
legally married to the veteran, but they previously lived 
together as common law man and wife for 6 and 1/2 years; this 
common law marriage preceded the 1981 ceremonial marriage 
between the veteran and the appellant.  

9.  When the veteran and the appellant married in December 
1981, there were two impediments to the marriage as they were 
both were previously married, via common law, to other 
persons, J.W. and J.S.S. respectively, and there were no 
divorces from those marriage.  

10.  As of June 1986, one of the marriage impediments was 
removed via the appellant's divorce from J.S.S.

11.  As of June 1986, the veteran and the appellant entered 
into a common law marriage, as their prior ceremonial 
marriage was invalid due to their undissolved prior 
marriages, and remained together until the veteran died.  

12.  The appellant has shown that she had no knowledge that 
the veteran's marriage to J.W. had not terminated when she 
entered into the common law marriage with the veteran in 
December 1986.  

13.  The veteran and the appellant entered into a ceremonial 
marriage in April 2004, which was within one year of the 
veteran's death.  

14.  The common law marriage of the appellant and the veteran 
may be deemed valid, for VA purposes.


CONCLUSION OF LAW

The appellant and the veteran had a deemed valid marriage, 
for VA purposes. 38 U.S.C.A. §§ 101, 501 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.52, 3.205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act (VCAA).  In this case, the appellant was notified of VCAA 
with regard to the issue on appeal.  Further, her claim is 
being granted.  Thus, any deficiencies with regard to VCAA 
are not prejudicial.

The Board notes that during the lifetime of the veteran, he 
sought to establish that the appellant was his spouse, for VA 
benefits purposes.  The Board notes that determinations which 
were not in his favor are not binding on the appellant's 
claim.  Rather, the Board must consider de novo whether the 
appellant and the veteran had a deemed valid marriage for VA 
purposes

The marital history of the veteran and the appellant is 
rather complicated.  

The veteran was married to M.P. from January 1970 to 
September 1970 when they divorced.  There is no dispute 
regarding the nature or dissolution of this marriage.  
Thereafter, the veteran and R.B. married in March 1975 and 
divorced in February 1977.  There is no dispute regarding the 
nature or dissolution of this marriage.  

The veteran and J.W. entered in a marriage in July 1977.  
There is a marriage certificate of record showing that they 
were married in 1977.  However, a Georgia State probate judge 
verified that there was no record of this marriage and any 
certificate to that effect was invalid.  However, as the 
State of Georgia recognized common law marriages at that 
time, the Board accepts that the veteran and J.W. entered 
into a common law marriage at that time.  

In December 1986, J.W., indicated that she was never legally 
married to the veteran, but they previously lived together as 
common law man and wife for 6 and 1/2 years.  This is 
consistent with the verification by the probate judge that 
there was no valid ceremonial marriage.  Thus, in 1977, a 
common law marriage between the veteran and J.W. commenced, 
lasted approximately 6 years, then ended in approximately 
1983.  

Meanwhile, the appellant was married to J.K in the 1960's and 
this marriage ended in divorce.  There is no dispute 
regarding the nature or dissolution of this marriage.  
Thereafter, the appellant entered into a common law marriage 
with J.S.S. in June 1969.  She maintains that they separated 
in February 1977.  Court documents show that although a 
divorce was filed in March 1977, a final divorce decree was 
not entered.  Thus, they separated in February 1977 and never 
resumed living together.  In May 1985, the Muscogee Superior 
Court awarded temporary child support to the appellant from 
J.S.S.; it was noted that they had been separated since 1977 
and it was unclear if they were divorced.  

In December 1981, the veteran and the appellant had a 
ceremonial marriage.  However, at that time, the veteran was 
still in a common law marriage with J.W. and the appellant 
was still married to J.S.S.; thus neither party was free to 
marry another.  There were impediments to the marriage: their 
common law marriages.  

In June 1986, the appellant obtained a divorce from J.S.S.  
Thus, at that point, the appellant was free to remarry.  

As of June 1986, if the Board accepts that the appellant did 
not know of the veteran's prior common law marriage, then the 
veteran and the appellant can be considered to have entered 
into a common law marriage (as noted, their prior ceremonial 
marriage was invalid due to their undissolved prior 
marriages).  The appellant testified that she did not know of 
the veteran's marriage to J.W. when she married him in 1981 
or thereafter.  She only knew that he dated J.W., but not 
that they were ever married.  The appellant indicated that 
she had lived with the veteran since 1981.  They owned a home 
together and shared expenses.  They remained "married" 
until the veteran died at home in May 2004.  The veteran's 
medical records and documents from the appellant show that 
they were in fact living together and holding themselves out 
to the public as man and wife for years.  In April 2004, they 
underwent another ceremonial marriage, but, as noted, the 
veteran died the next month.  

In sum, the evidence establishes that although the appellant 
and the veteran had a ceremonial marriage in 1981, it was 
invalid as they were both married to others, via common law.  
In 1986, the appellant divorced her common law spouse.  As of 
1986, the appellant and the veteran were living together and 
holding themselves out to the public as man and wife.  
However, the veteran had not terminated his common law 
marriage to J.W.  The marriage to J.W., therefore, remained a 
legal impediment to any common law marriage between the 
veteran and the appellant.  However, the appellant 
essentially asserts that their common law marriage, should be 
deemed valid because she never knew that the veteran was 
married, via common law, to J.W.

Where an attempted marriage is invalid by reason of legal 
impediment, VA regulations allow for certain attempted 
marriages to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 
103; 38 C.F.R. § 3.52. If the provisions of 38 C.F.R. § 
3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, 
the claimant's signed statement that she had no knowledge of 
an impediment to a marriage to the veteran will be accepted 
as proof of the fact, in the absence of information to the 
contrary.  38 U.S.C.A. § 501; 38 C.F.R. § 3.205(c).

The Court has issued pertinent directives in Colon v. Brown, 
9 Vet. App 104 (1996).  Specifically, in cases such as the 
appellant's, the appellant must be given an opportunity to 
submit a signed statement pursuant to 38 C.F.R. § 3.205(c), 
indicating that she had no knowledge of a legal impediment to 
the marriage.  In general, the Court indicated that if the 
appellant was unaware of the impediment, then an otherwise 
invalid marriage could be deemed valid.

As noted, in this case, there was a legal impediment to the 
common law marriage between the veteran and the appellant 
since the veteran had not terminated a prior common law 
marriage.  However, the appellant has submitted a statement 
in which she asserted that she did not know of the veteran's 
prior common law marriage, she believed that they were 
dating.  This statement is supported by the 1986 letter from 
J.W., in that J.W. basically indicated that her relationship 
with the veteran had ceased after 6 years.  As of 1986, that 
relationship had ended.  The appellant maintains that she was 
unaware of the legal impediment to her marriage to the 
veteran.  The Board finds her credible.  The Board recognizes 
that the appellant believes that they were married since 
1981, however, since she obtained a divorce in 1986 from 
J.S.S., she obviously knew that they had a marital 
relationship.  However, her statements regarding J.W. are 
credible and generally supported in the record.  

Thus, the Board accepts the statement of the appellant that 
she was ignorant that a legal impediment prohibited her and 
the veteran from entering into a marriage in 1986.  The Board 
accepts as evidence the appellant's statement that she had no 
knowledge of the legal impediment to her marriage to the 
veteran, via common law.  The State of Georgia accepted 
common law marriages at that time.  Although the subsequently 
ceased recognizing such marriages, the Board is considering 
the time period when this marriage apparently began.  
Further, it is clear that the appellant was unaware of any 
prohibition to common law marriages.  Thus, she was unaware 
of any legal impediment in that regard.  

The Board notes the requirements of 38 C.F.R. § 3.52 for a 
"deemed valid" marriage have also been satisfied.  The 
evidence of record supports findings that that the attempted 
marriage occurred one year or more before the veteran died 
(the later ceremonial marriage occurred within one year of 
the veteran's death); the appellant entered into the common 
law marriage without knowledge of any legal impediment; and 
the appellant cohabited with the veteran continuously from 
the date of the attempted marriage until his death.  In fact, 
the veteran died in their home and she was listed as the 
spouse on his medical records and his Certificate of Death.  
In addition, no other claimant has been found to be entitled 
to gratuitous VA death benefits.  As noted, J.W., has not 
lived with the veteran for decades nor has she made any claim 
to VA for such benefits.  

In light of the foregoing, the Board may conclude that the 
appellant and the veteran had a deemed valid marriage.  


ORDER

The appellant and the veteran had a deemed valid marriage for 
VA purposes and the appeal is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


